Grant, J.
(after stating the facts). The defendant contends that the warranty or guaranty was of collection merely, and that plaintiff cannot recover because he has not exhausted his legal remedy .by suit against the maker. We cannot concur in this view. There was testimony on which to base the instruction to the jury. We think that the case was properly left to them upon the theory of a warranty, and that the plaintiff was under no obligation to prosecute the collection of the note. Huntington v. Wellington, 12 Mich. 10; Clark v. Roberts, 26 Mich. 506; Taylor v. Soper, 53 Mich. 96. The representations had no reference to the financial condition of the maker of the note in the future. They referred to his condition at that time, and were positive that he was then financially responsible, and that the note was then good. They constituted a warranty of the then financial condition of the maker, and, if relied on by plaintiff, entitled him to recover. ’
Other question's were raised upon the admissibility of evidence and charge of the court, but we find nothing in them important to mention. The sole issue of fact was whether the representations were made, and this issue was submitted to the jury in a brief and clear charge.
The judgment is affirmed.
The other Justices concurred.